Citation Nr: 0214041	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  00-05 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The veteran's claim seeking service connection for bruxism 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967, including service in the Republic of Vietnam from April 
1966 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the veteran's claim of 
entitlement to service connection for PTSD and bruxism.  The 
veteran perfected a timely appeal of this determination to 
the Board.

When this matter was previously before the Board in May 2001, 
it was remanded for further development and adjudication.

In light of the following decision, in which the Board grants 
service connection for PTSD, the Board has recharacterized 
the issues on appeal as stated on the title page.  With 
respect to his claim of service connection for bruxism, 
asserted as secondary to his PTSD, the Board is undertaking 
additional development of this issue, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9 (a)(2)).  When the additional 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903)).  After giving notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In numerous statements, the veteran reports having 
experienced several combat and non-combat related stressors 
while serving in Vietnam, including being subjected to enemy 
fire, and the quarterly reports for the veteran's unit are 
consistent with the occurrence of that claimed stressor.

3.  The record contains medical evidence indicating that the 
veteran has PTSD that is due to his verified in-service 
stressor.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim of service connection for PTSD and that the 
requirements of the VCAA have been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of his psychiatric disability 
and to obtain an opinion as to the etiology of the disorder.  
Further, pursuant to the Board's May 2001 remand 
instructions, in September 2001, the RO wrote to the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in an attempt to corroborate the veteran's claimed stressors, 
and in its May 2002 reply, the USASCRUR included a 
comprehensive memorandum from USASCRUR in response to the 
RO's request for information relating to the veteran's 
claimed in-service stressors, together with supporting 
materials.  As such, VA has investigated his claimed 
stressors to determine whether any could be corroborated, and 
he and his representative have been provided with a statement 
of the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  
Further, there is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  

Under the circumstances, including the development conducted 
pursuant to the Board's May 2001 remand instructions, and in 
light of this decision granting service connection for PTSD, 
the Board finds that the veteran has been provided with 
adequate notice and that there is no prejudice to him by 
appellate consideration of the claim at this time without 
another remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claim as 
required by the VCAA, or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, in light of 
the extensive record and the Board's decision, there is no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

II.  Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register which reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires (1) medical evidence establishing a diagnosis of the 
condition in accordance with the provisions of 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.

In this case, the veteran served in Vietnam from April 1966 
to May 1967.  In numerous statements in support of his claim 
of service connection for PTSD, the veteran reported numerous 
in-service stressors, including being subjected to enemy 
fire.  To assist him in the development of this claim, in 
April 1999 the veteran was afforded a formal VA psychiatric 
examination.  During that examination, the veteran stated 
that one of his in-service stressors was experiencing enemy 
fire while serving in Vietnam.  Following the psychiatrist's 
review of his questionnaire and her interview and evaluation 
of the veteran, she diagnosed him as having PTSD due to his 
Vietnam experiences.

The claims folder also contains voluminous VA outpatient 
treatment records, dated from October 1999 to April 2001, 
which show that he participated in the PTSD treatment 
program.  Further, these entries reflect that the veteran has 
repeatedly been diagnosed as having PTSD due to his 
experiences in Vietnam.  Moreover, in a February 2002 report, 
three VA examiners at the Boston, Massachusetts, VA Medical 
Center, a psychiatrist and two psychologists, opined that the 
veteran has PTSD as a result of his exposure to traumatic 
events that occurred during his military service in Vietnam.

In light of the foregoing, the Board finds that the veteran 
has clearly satisfied the first two elements required for a 
grant of service connection for PTSD.  As such, the Board 
will focus on the third prong, i.e., whether there is 
credible supporting evidence that the claimed in-service 
stressor occurred.

With respect to this element, the Board observes that his DD 
Form 214 shows that his military occupational specialty (MOS) 
was communications center specialist.  Further, his service 
personnel records indicate that he served in Vietnam from 
April 1966 to May 1967, and that during his entire active 
duty period in Vietnam, he was assigned to the 69th Signal 
Battalion.  In addition, the USASCRUR noted in its 
memorandum, and as the accompanying Significant Unit 
Activities reports reflect, elements of the 69th Signal 
Battalion were engaged with the enemy in early December 1966, 
which is consistent with the veteran's alleged stressor, 
i.e., being subjected to enemy fire.

The Board recognizes that the evidence obtained from the 
USASCRUR does not provide specific corroboration of the 
veteran's participation in repelling the December 1966 
attack, nor does it demonstrate that the veteran himself 
actually engaged in combat with the enemy.  However, in 
Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held that 
by requiring corroboration of every detail, including the 
veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi, 
the Court found that a radio log, which showed that the 
veteran's company had come under attack, was new and material 
evidence to warrant reopening a claim of service connection 
for PTSD, despite the fact that the radio log did not 
identify the veteran's participation.  The Court further 
stressed that the evidence favorably corroborated the 
veteran's alleged in-service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 129 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court stated that the veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Da Nang, which, when viewed in the light 
most favorable to the veteran, objectively corroborated his 
claim of having experienced rocket attacks.  The Court 
reiterated that, although the unit records did not 
specifically identify the veteran as being present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present while such attacks occurred suggested that 
he was in fact exposed to the attacks.  In doing so, the 
Court underscored that it had made clear in Suozzi that 
corroboration of every detail of a claimed stressor is not 
required, and that his presence with his unit at the time of 
the attacks occurred corroborated his statement that he 
experienced such attacks personally, and thus his unit 
records were clearly credible evidence that the rocket 
attacks that he alleges occurred did, in fact, occur.  Id. at 
128-129.

Thus, the evidence of record shows that VA examiners have 
diagnosed the veteran as having PTSD due to an in-service 
stressor that took place while he was serving in Vietnam.  
Further, in light of the Court's decisions in Pentecost and 
Suozzi, the Board finds that the record contains credible 
supporting evidence that at least one of the veteran's 
reported in-service stressors actually occurred.  In light of 
the foregoing, and in the absence of any contradictory 
medical evidence, the Board finds that service connection for 
PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

